 


110 HR 2782 IH: To amend the Internal Revenue Code of 1986 to extend the deduction for qualified tuition and related expenses.
U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2782 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2007 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the deduction for qualified tuition and related expenses. 
 
 
1.Extension of deduction for qualified tuition and related expenses 
(a)ExtensionSubsection (e) of section 222 of the Internal Revenue Code of 1986 is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2006. 
 
